           CASE 0:18-cv-01180-JNE-LIB Document 119 Filed 08/31/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


    Andrew Erik Heiderscheid,

                          Plaintiff,

    v.                                                     Case No. 18-cv-1180 (JNE/LIB)
                                                           ORDER
    Dakota County Sheriff’s Office, et al.,

                          Defendants.



            In a Report and Recommendation (“R&R”) dated July 22, 2020, the Honorable Leo

Brisbois, United States Magistrate Judge, recommended that Defendants’ motion for

summary judgment be granted, Plaintiff’s claims against the individual defendants be

dismissed with prejudice, and Plaintiff’s claims against the Dakota County Sheriff’s Office

be dismissed without prejudice. ECF No. 118. No objections were filed in the time period

permitted. 1 Based on a de novo review of the record, the Court accepts the conclusions of

the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); D. Minn. LR 72.2. Therefore,

IT IS ORDERED:

         1. Defendants’ Motion for Summary Judgment, ECF No. 83, is GRANTED;

         2. Plaintiff’s Amended Complaint as alleged against Defendant Dakota County

            Sheriff’s Office is DISMISSED without prejudice; and


1
  Mail to Plaintiff has been returned as undeliverable to the Clerk’s Office. Plaintiff cannot
argue that he did not receive notice of the present motion practice. The Court reminds
Plaintiff that it his responsibility to monitor the docket and the proceedings of the litigation
that he initiated.
                                               1
     CASE 0:18-cv-01180-JNE-LIB Document 119 Filed 08/31/20 Page 2 of 2




   3. Plaintiff’s Amended Complaint as alleged against Defendant Deputies Winfrey,

      Herrera, Smith, Themmes, Schak, Tyler, Fitzhenry, and Oppong is DISMISSED

      with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: August 28, 2020                             s/Joan N. Ericksen
                                                  JOAN N. ERICKSEN
                                                  United States District Judge




                                        2
